 
 
I 
108th CONGRESS
2d Session
H. R. 4018 
IN THE HOUSE OF REPRESENTATIVES 
 
March 23, 2004 
Mr. Case introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to assure that immigrants do not have to wait longer for an immigrant visa as a result of a reclassification from family second preference to family first preference because of the naturalization of a parent or spouse. 
 
 
1.Preventing immigrants from waiting longer for immigrant visas as a result of reclassification from family second preference to family first preference 
(a)In generalSection 203 of the Immigration and Nationality Act (8 U.S.C. 1153) is amended by adding at the end the following new subsection: 
 
(i)Assuring immigrants do not have to wait longer for an immigrant visa as a result of reclassification from family second preference to family first preferenceNotwithstanding any other provision of law, in the case of a petition that has been approved to accord preference status under subsection (a)(2)(A) may be deemed to provide continued entitlement to status under that subsection in the case of any alien petitioner who is subsequently naturalized as a United States citizen, if a visa is not immediately available to the beneficiary under subsection (a)(1).. 
(b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies to petitions filed before, on, or after such date, without regard to when an alien petitioner was naturalized as a citizen of the United States. 
 
